Decree modified by striking therefrom the amount of §3,000 received for rentals; also by reciting that it is without prejudice to the right of the appellant to establish on the final accounting as delivered by him as such executor to Ethel B. Wygant 250 shares of the stock of Burdick & Son, and as so modified unanimously affirmed, with one bill of costs to respondents against the appellant personally. The court disapproves of the seventeenth finding of fact and the third conclusion of law of the decision of the surrogate.